Citation Nr: 1632675	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis prior to May 8, 2012, and in excess of 30 percent from that date. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from to August 1956 to August 1959 with subsequent service in the Reserves until July 1962.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A February 2013 Board decision denied a rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis prior to May 8, 2012, and granted a 30 percent rating, but no higher, for such disability from that date.  Finding the matter to have been raised by the record pursuant to Rice v. Shinseki, 22 Vet App 447 (2009), the Board also remanded the matter of entitlement to TDIU in February 2013. 

The Veteran appealed those portions of the February 2013 Board decision that denied a rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis prior to May 8, 2012, and in excess of 30 percent from that date to the U. S. Court of Appeals for Veterans Claims (Court).  In a December 2013 order, the Court granted a joint motion (JMR), partially vacating the Board's decision and remanding the matter to the Board for further action.  

Thereafter, a July 2014 Board decision found that the criteria for a rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis were not met prior to May 8, 2012, and that a rating in excess of 30 percent from that date for such disability were also not met.  The Veteran again appealed these determinations to the Court, which in a January 2016 memorandum decision set aside these determinations and remanded the matters for further adjudication. 

As noted in the February 2013 Board decision, in statements dated in July 2009 and April 2012, the Veteran raised issues of entitlement to service connection for:  1) left ankle disability, including as secondary to service-connected right knee disability; 2) right hip disability, including as secondary to service-connected right knee disability; and 3) a postsurgical right knee scar.  These issues still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

To ensure compliance with the January 2016 Court decision and ensure due process to the Veteran, the claim for increased compensation for right knee medial collateral ligament strain with osteoarthritis must be remanded.  As the resolution of this matter could affect the resolution of the claim for TDIU, the Board finds this claim to be inextricably intertwined with the claim for increased compensation for the right knee disability at issue.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred at this time. 

The January 2016 Court decision found that the July 2014 Board decision did not adequately address the Veteran's claim for increased compensation based on meniscectomy residuals.  In this regard, the Court stated as follows: 
 
Although the Secretary contends that there is no prejudice because the 2014 Board [decision] considered the right knee pain that [the Veteran] experiences when assigning a disability rating under DC [Diagnostic Code] 5261, and noted that an additional rating for his meniscectomy would be pyramiding and therefore not permissible, the Board failed to adequately explain why this would be so in light of the fact that DC 5259 provides a 10 percent disability rating for a symptomatic meniscectomy.  Moreover, although no medical professional explained whether [the Veteran's] knee pain was attributable to his MCL [medial collateral ligament] strain or his meniscectomy, no medical professional appears to have been asked to do so, such that it is not clear that attribution of pain to the meniscectomy cannot be made.  (Emphasis added) 

The Court also found fault with the fact that although the record was "replete" with references to the Veteran having significantly greater pain during frequent flare-ups, there was no indication that he was ever tested while experiencing a flare-up, and the Board failed to explain why such testing had not been done or was not needed.  

In light of the directives of the Court and the time that has elapsed [over four years]  since the Veteran was last afforded a VA compensation examination to address the severity of the service connected right knee residuals at issue, the AOJ will be directed to arrange for such an examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  This examination will also assist in ensuring compliance with a recent Court decision holding that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As no such contemporaneous findings are of record, the AOJ will be requested to have the examiner obtain the findings required by Correia.

With respect to the claim for TDIU, the adjudication of which must be deferred at this time, this remand will afford the AOJ the opportunity to conduct the assistance with respect to this claim requested by the Veteran's representative in his July 2016 brief to the Board; namely, additional efforts to obtain completed VA forms 21-8940, 21-4142, and 21-4138 from the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service connected right knee medial collateral ligament strain.  The electronic record, to include a copy of this claims file, should be made available to the examiner, who is to accomplish the following: 

(a) To the extent possible, distinguish the pain attributable-and assess the severity of such-to the Veteran's right meniscectomy from that related to his medial collateral ligament strain. 

(b) Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c)  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain in the right knee and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, that should be expressed in terms of additional motion loss.

2.  The Veteran should be given another opportunity to submit completed VA forms 21-8940, 21-4142, and 21-4138 with respect to the matter of entitlement to TDIU.  

3.  After undertaking any additional development as may become indicated, re-adjudicate the appeal.  If any benefit sought in connection with the claims that have been remanded remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that documents consideration of all pertinent evidence, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




